Citation Nr: 1443859	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-29 141	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and personality disorder, not otherwise specified (NOS), and as secondary to a service-connected cervical strain.

2.  Entitlement to service connection for fibromyalgia, including as secondary to the service-connected cervical strain..

3.  Entitlement to service connection for right and left upper extremity disorders (claimed as bilateral arm pain and numbness), including carpal tunnel syndrome and as secondary to the service-connected cervical strain. 

4.  Entitlement to a rating higher than 20 percent for the cervical strain.

5.  Entitlement to a rating higher than 10 percent for tension headaches with migraine features.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

She and her spouse testified in support of these claims during a July 2014 videoconference hearing before the undersigned Veterans Law Judge of the Board.  

These claims have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision the Board is adjudicating - indeed granting - the claims of entitlement to service connection for the right and left upper extremity impairment and for a higher rating for the headaches.  The remaining claims require further development, however, so the Board instead is remanding them to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right and left upper extremity disorders (claimed as bilateral arm pain and numbness) are related to or part and parcel of the Veteran's service-connected cervical strain. 

2.  She experiences daily persistent headaches, often prostrating and prolonged, resulting in economic inadaptability. 


CONCLUSIONS OF LAW

1.  The right and left upper extremity disorders (claimed as bilateral arm pain and numbness) are proximately due to, the result of, or aggravated by the Veteran's service-connected cervical strain, so in this way secondarily related to her service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013). 

2.  The criteria also are met for a higher 50 percent rating for the tension headaches with migraine features.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 8100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA is to notify a claimant and her representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, also of which portion of the evidence the claimant is to provide and the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  There is an additional duty to assist the claimant in obtaining evidence necessary to substantiate the claim, including, when necessary, having them undergo a VA compensation examination for a medical opinion, unless there is no reasonable possibility the assistance would help substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, given the Board's favorable disposition of these claims, there is no need to discuss whether VA complied with these duties the VCAA requires because, at most, any noncompliance would be nonprejudicial and, thus, harmless error.  38 C.F.R. § 20.1102 (2013); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

II.  Analysis

A.  Service Connection - Upper Extremities

The Veteran is claiming entitlement to service connection for pain and numbness in both arms on a secondary basis, as due to her service-connected cervical spine disability.  According to written statements she and her former representative submitted during the course of this appeal and her July 2014 hearing testimony, doctors initially attributed these symptoms to carpal tunnel syndrome (CTS), but later determined they instead are the result of her cervical spine disability. 


Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted on this alleged secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The record in this case satisfies all requirements of secondary service connection.  

First, reports of VA examinations in December 2010 and February 2011 and VA treatment records dated since 2010 confirm the Veteran has a bilateral upper extremity disorder manifested by pain, weakness, tingling and numbness in her shoulders, arms and fingers.

Second, her service treatment records (STRs) show she first reported experiencing these symptoms during her military service.  In February 1993, she was involved in a motor vehicle accident that caused a cervical spine injury secondary to whiplash.  A neurological evaluation revealed no abnormalities, but the neurologist diagnosed, in pertinent part, myofasciitis of the paracervical area and cervical radiculitis (radiating pain).  That injury necessitated extensive treatment, including in the private sector.

Third, VA treatment records dated since February 2010 and the report of a VA examination in February 2011 attribute the bilateral upper extremity complaints to the service-connected cervical spine disability.  Initially, post-service VA doctors diagnosed neck pain with spasm and upper trapezius muscle tenderness, but provided no comments on etiology (i.e., cause).  Then, during a December 2010 VA examination an examiner indicated these symptoms were consistent with bilateral CTS, but doctors later ruled out CTS based on further testing and work up.  Others, including the February 2011 VA examiner, then attributed the weakness and guarding of the upper extremities and muscle spasm, instead, to the service-connected cervical spine disability and confirmed that the extremity pain was radiating from this disability.  Recently, VA treatment providers attributed some of the upper extremity symptoms to degenerative disc disease of the cervical spine.

There is in any event sufficient evidence in the file relating the Veteran's bilateral upper extremity complaints to her service-connected cervical spine disability.  The Board thus concludes that her bilateral upper extremity disorder (variously diagnosed) is proximately due to or the result of this service-connected disability, so in this way secondarily related to her service.

B.  Increased Evaluation - Headaches

The Veteran claims she suffers prostrating headache attacks more than once monthly, attacks that often last more than a day.  She contends that, based on their frequency and severity, a higher 50 percent rating is warranted, and the Board agrees.  

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The RO has rated the Veteran's headaches under DC 8100 as 10-percent disabling.  To warrant a higher 30 percent evaluation under this DC, she must have characteristic prostrating headache attacks averaging once a month over the last several months.  An even higher 50 percent evaluation requires very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.


Neither the rating criteria, nor the United States Court of Appeals for Veterans Claims (Court/CAVC) has defined "prostrating."  By way of reference, however, Webster's New World Dictionary of American English, Third College Edition (p. 1080, 3rd College Ed. (1986)) defines "prostrating" as "utter physical exhaustion or helplessness."  Dorland's Illustrated Medical Dictionary (p. 1554, 31st Ed. (2007)) defines the same word similarly as "extreme exhaustion or powerlessness."

According to VA and private treatment records dated since 2010, the Veteran's headaches have indeed become more frequent and severe over the course of this appeal.  After her accident in service, in 1993, she consulted several neurologists, but testing initially revealed no abnormalities to account for the severity of her headaches.  From 2005 to 2010, doctors described the headaches as persistent and unresponsive to various pain treatments.  The Veteran regularly confirmed a lack of success with the medications and occasionally presented to the emergency room for alternative headache-related treatment.  

In 2011, a computerized tomography (CT) scan and magnetic resonance imaging (MRI) revealed that the Veteran has pseudotumor cerebri (benign intracranial hypertension) and mild cerebellar tonsillar ectopia, which a private neurologist indicated would cause pressure and account for various reported symptoms, including her headaches.  At the same time, the Veteran began presenting to the emergency room more frequently (sometimes more than once monthly) for headache-related treatment.  During those visits, she described her headaches as debilitating.  During VA outpatient visits, doctors described the headaches as frequent, occurring daily, and constant, not responsive to treatment.  A private neurologist discussed possible surgery.

Although no clinician has specifically indicated these headaches cause severe economic inadaptability, they have confirmed that the headaches generally affect the Veteran's employability.  During VA examinations in October 2009 and November 2010, examiners indicated the headaches interfered with the Veteran's ability to function at work.  In February 2011, another VA examiner found that the Veteran could not work in her usual occupation due to her headaches and neck and knee pain.  

Clearly, then, the criteria for both the 30 and 50 percent evaluations seem applicable in this case.  The frequency of the headaches (more than once monthly) warrant the assignment of a 50 percent evaluation while the severity of the headaches (cause economic inadaptability, but not necessarily severe) warrant the assignment of a 30 percent evaluation, both exceeding the current 10 percent rating for this disability.  This being the case, under 38 C.F.R. §§ 4.3 and 4.7, the higher 50 percent rating must be assigned.


ORDER

Service connection for right and left upper extremity disorders (claimed as bilateral arm pain and numbness), secondary to the service-connected cervical strain, is granted. 

A higher 50 percent rating also is granted for the tension headaches with migraine features, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately deciding, the remaining claims of entitlement to service connection for an acquired psychiatric disorder, including PTSD and personality disorder, NOS, including as secondary to the service-connected cervical strain, also of entitlement to service connection for fibromyalgia, a rating higher than 20 percent for the cervical strain, and a derivative TDIU, but additional development of these claims is necessary to ensure a complete record and their proper adjudication.

According to the STRs, the Veteran reported and was treated for mental health problems and general joint pain during her service.  Treatment providers diagnosed the problems and pain as anxiety, a stress reaction, fatigue and myofascial pain syndrome.  She now claims that she has a consequent psychiatric disorder that initially manifested during her service as depression and the documented anxiety and fibromyalgia that initially manifested during her service as the documented fatigue.

Post-service treatment records confirm that she currently has a psychiatric disorder, variously diagnosed, including as depression, an anxiety disorder, PTSD and a personality disorder, as well as a general pain disorder, also variously diagnosed, including as fibromyalgia.  To date, though, VA has not provided her an examination, during which an examiner can discuss whether these current disabilities are related or attributable to the Veteran's service - either directly, presumptively, or secondarily by way of a service-connected disability.

In addition, the Veteran has not undergone a VA examination of her cervical spine since February 2011.  Given her recent diagnosis of degenerative disc disease of the cervical spine, reexamination is needed to assist in reassessing the severity of this service-connected disability.  Also, given the Board's decision service connecting her upper extremity disorders and increasing the evaluation assigned for her headaches, an opinion on employability is needed also as concerning her derivative TDIU claim.

Accordingly, these claims are remanded for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is therefore requested.)

1.  Afford the Veteran a VA mental health examination.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she confirm in writing that the review included all relevant evidence in the claims file.  Advise him or her to perform all necessary diagnostic testing and evaluation and then proceed with the following instructions. 

(a)  Acknowledging the Veteran's April 2010 report of mild dysthymia in childhood and use of Xanax and Prozac in her twenties and her service treatment records showing anxiety and a stress reaction, record in detail her history of mental health problems, including depression. 

(b)  Diagnose all psychiatric disorders evident on examination.

(c)  Opine whether each psychiatric disorder diagnosed on examination or since 2009 is at least as likely as not related to the Veteran's service, including the documented anxiety and stress reaction and reported depression.  

(d)  If not, opine whether any psychiatric disorder preexisted service and worsened therein.  

(e)  If not, opine whether any psychiatric disorder is related to, or aggravated by, the pain associated with the Veteran's service-connected cervical spine disability, headaches and bilateral upper extremity disorders.  

(f)  Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

(g)  If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

2.  Afford the Veteran a VA examination in support of her claim for service connection for fibromyalgia.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she confirm in writing that the review included all relevant evidence in the claims file.  Advise him or her to perform all necessary diagnostic testing and evaluation and then proceed with the following instructions. 

(a)  Record in detail the Veteran's history of general joint pain. 

(b)  Indicate whether the Veteran has fibromyalgia on examination.

(c)  Opine whether such condition (whether shown on examination or diagnosed since 2009) is at least as likely as not related to the Veteran's service, including the documented complaints of and treatment for generalized joint pain and fatigue and myofascial pain syndrome diagnosis.  

(d)  Provide explanatory rationale for the opinion expressed and conclusion reached, citing the objective medical findings leading to the conclusion.

(e)  If the opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

3.  Afford the Veteran a VA examination in support of her claim for an increased evaluation for a cervical spine disability.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she confirm in writing that the review included all relevant evidence in the claims file.  Advise him or her to perform all necessary diagnostic testing and evaluation and then proceed with the following instructions. 

(a)  Considering the new diagnosis of degenerative disc disease of the cervical spine, evaluate the severity of the Veteran's cervical spine disability.  

(b)  Opine whether the Veteran's service-connected disabilities, considered collectively, render the Veteran unable to secure and/or follow gainful employment.  

(c)  Provide explanatory rationale for the opinion expressed and conclusion reached, citing the objective medical findings leading to the conclusion.

(d)  If the opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

4.  Review the examination reports to ensure they comply with the instructions and respond to the questions asked.  If they do not, return them to the examiner for correction and all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate these claims in light of this and all other additional evidence in the physical and electronic claims file.  If any claim continues to be denied or is not granted to the Veteran's satisfaction, send her a supplemental statement of the case (SSOC) and give her time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of all remaining claims.


The Veteran has the right to submit additional evidence and argument concerning these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


